
	
		II
		112th CONGRESS
		2d Session
		S. 2885
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Lieberman (for
			 himself, Mrs. Hutchison,
			 Mr. Cornyn, Mr.
			 Pryor, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  award of the Purple Heart to members of the Armed Forces who are killed or
		  wounded in a terrorist attack perpetrated within the United States.
		  
	
	
		1.Award of Purple Heart to
			 members of the Armed Forces killed or wounded in terrorist attacks within the
			 United States
			(a)FindingsCongress makes the following
			 findings:
				(1)The Final Report of the National Commission
			 on Terrorist Attacks Upon the United States (commonly known as the 9/11
			 Commission Report) recognizes that there is a certain ideology that
			 gives rise to terrorism.
				(2)This ideology that
			 gives rise to terrorism can even influence citizens and residents of the United
			 States to perpetrate attacks within the United States against members of the
			 Armed Forces.
				(3)Two such attacks
			 have already occurred within the United States, one at a recruiting station in
			 Little Rock, Arkansas, on June 1, 2009, and one at Fort Hood, Texas, on
			 November 5, 2009.
				(4)According to
			 investigative reports released by the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate at least 33 threats, plots, and strikes
			 related to domestic terrorism against United States military communities have
			 been uncovered since September 11, 2001.
				(5)These threats,
			 plots, and strikes demonstrate that members of the Armed Forces are at risk of
			 terrorist attack not only when deployed overseas, but also while stationed
			 within the United States.
				(6)The Department of
			 Defense has recognized the threat posed by terrorist attacks, including those
			 perpetrated by a member of the Armed Forces, by issuing revised regulations,
			 including Army Regulation 381–12 regarding the Military Intelligence Threat
			 Awareness and Reporting Program, to require reporting of potential terrorist
			 insider threat activity, including when a member of the Armed Forces is
			 advocating the use of unlawful violence or force to achieve goals that
			 are political, religious, or ideological in nature.
				(b)Sense of
			 congressIt is the sense of
			 Congress that the Secretary of Defense (and the Secretary of Homeland Security
			 with respect to the Coast Guard) should duly honor those members of the Armed
			 Forces who are killed or wounded in terrorist attacks within the United States
			 that are inspired by the ideology that gives rise to terrorism, as defined by
			 the Final Report of the National Commission on Terrorist Attacks Upon the
			 United States (commonly known as the 9/11 Commission
			 Report).
			(c)Award of purple
			 heart
				(1)Award
			 requiredChapter 57 of title
			 10, United States Code, is amended by inserting after section 1129 the
			 following new section:
					
						1129a.Purple Heart:
				members killed or wounded by terrorist attacks perpetrated within the United
				States
							(a)For purposes of the award of the Purple
				Heart, the Secretary concerned shall treat a member of the armed forces
				described in subsection (b) in the same manner as a member who is killed or
				wounded in action as the result of an act of the enemy of the United
				States.
							(b)(1)A member of the armed forces described in
				this subsection is a member who the Secretary concerned determines was killed
				or wounded in a terrorist attack within the United States perpetrated by an
				individual or individuals expressing a political, religious, or ideological
				obligation to engage in unlawful violence directed against United States
				military operations or foreign policy, as described in Army Regulation 318–12
				of October 2010 regarding the Military Intelligence Threat Awareness and
				Reporting Program.
								(2)In this subsection, the term
				terrorist attack means the calculated use of violence or threat of
				violence to inculcate fear intended to coerce or to intimidate governments or
				societies in the pursuit of goals that are generally political, religious, or
				ideological, as described in the Army Regulation referred to in paragraph
				(1).
								(3)In implementing this section, the Secretary
				concerned shall make no distinction between international
				terrorism and domestic terrorism, as those terms are
				defined in section 2331 of title 18.
								(4)If a terrorist attack referred to in
				paragraph (1) includes, as victims, members of more than one armed force, the
				determination required by such paragraph shall be made jointly by the
				Secretaries of the armed forces concerned.
								(c)Subsection (a) shall not apply to a member
				of the armed forces whose death or wound is the result of the willful
				misconduct of the member.
							(d)Nothing in this section shall be
				interpreted—
								(1)to affect the
				designation of any individual alleged to have perpetrated an attack referred to
				in subsection (b)(1) as an enemy combatant for any purposes under law;
				or
								(2)to preempt or
				otherwise affect any legal proceedings relating to such an
				attack.
								.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 57 of such title is amended by inserting
			 after the item relating of section 1129 the following new item:
					
						
							1129a. Purple Heart: members killed or
				wounded by terrorist attacks perpetrated within the United
				States.
						
						.
				(3)Retroactive
			 effective date and application
					(A)Effective
			 dateThe amendments made by
			 this subsection shall take effect as of January 1, 2009.
					(B)Review of
			 certain previous incidentsThe Secretaries of the military departments
			 (and the Secretary of Homeland Security with respect to the Coast Guard) shall
			 undertake a review of each death or wounding of a member of the Armed Forces
			 that occurred within the United States between January 1, 2009, and the date of
			 the enactment of this Act under circumstances that could qualify the death or
			 wounding as being the result of a terrorist attack within the United States to
			 determine whether the death or wounding does qualify as a death or wounding
			 resulting from a terrorist attack within the United States for purposes of
			 section 1129a of title 10, United States Code, as added by this
			 subsection.
					(C)Actions
			 following reviewIf the death
			 or wounding of a member of the Armed Forces reviewed under subparagraph (B) is
			 determined to qualify as a death or wounding resulting from a terrorist attack
			 within the United States for purposes of such section 1129a, the Secretary of
			 the military department concerned (or the Secretary of Homeland Security with
			 respect to a member of the Coast Guard) shall take appropriate action under
			 such section to award the Purple Heart to the member.
					
